Title: To Benjamin Franklin from Cradock Taylor, 25 October 1779
From: Taylor, Cradock
To: Franklin, Benjamin


Sir,Aix in Provance Octbr. 25th. 1779
I Yesterday Recd. a letter from Mr. Gregoire informing me that your Excellency has no objection to giveing me my liberty provided you were assured that I was raly an American.
Inclosed I send you three Letters I have receivd. from Mr Frazier which is all I can do to convince you Mr. Frazier has likewise informed me that he has acquainted your Excellency fully who (& what) I am; the most of the Officers who were Prisoners in this place are Exchangd, & there is a Cartell expected every Day for the exchange of the rest of us but for my part I am determind. sooner than go in the English Service again; to go in the French provided there is no possabillity of my returning to my Native Country which I can’t help thinking veary hard. Mr. Gregoire has likewise Informed me your Excellencyes reason for not Answering my letters yet I hope Sir You will Condesend to answer this as it is the last I shall persume to trouble you with.
I am Sir with all due Respect your Excellencies most Obbdt. Humbl. Servt.,
Cradock Taylor
 
Addressed: To / His Excellency Benjn. Franklin / Esqr. Plenopitry. to the / United States of America / Parris
Notation: Cradoc Taylor 25 Oct 79
